Case 1:19-cv-00874-RBJ-MEH Document 98 Filed 12/12/19 USDC Colorado Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No.: 19-cv-00874-RBJ-MEH

  WARNER RECORDS INC., et al.,

         Plaintiffs,

  v.

  CHARTER COMMUNICATIONS, INC.,

         Defendant.


  PLAINTIFFS’ MOTION TO STRIKE DEFENDANT CHARTER COMMUNICATIONS,
  INC.’S REPLY BRIEF IN SUPPORT OF ITS OBJECTION TO MAGISTRATE JUDGE
              HEGARTY’S OCTOBER 29, 2019 DISCOVERY ORDER


         Plaintiffs respectfully request that the Court disregard and strike the Reply Brief filed by

  Defendant Charter Communications, Inc. (“Charter”) in further support of its Objection to

  Magistrate Judge Hegarty’s October 29, 2019 Discovery Order and the supporting declaration

  filed therewith (Dkt. Nos. 94 and 94-1; the “Reply”). Replies are not permitted in support of

  objections to a Magistrate Judge’s ruling absent leave of Court, and Charter neither sought nor

  obtained leave before filing its Reply. In Support of their Motion, Plaintiffs state as follows:

                  CERTIFICATION PURSUANT TO D.C.COLO.LCivR 7.1(a)

         Pursuant to D.C.Colo.LCivR 7.1(a), counsel for Plaintiffs contacted counsel for Charter

  to confer in good faith regarding this motion and to request that Charter withdraw its improper

  Reply. On December 11, 2019, counsel for Charter notified Plaintiffs that Charter would not

  consent to the relief requested herein.
Case 1:19-cv-00874-RBJ-MEH Document 98 Filed 12/12/19 USDC Colorado Page 2 of 5




                                            ARGUMENT

         Federal Rule of Civil Procedure 72 “does not countenance a reply to a response to a

  party’s objections” to a Magistrate Judge’s ruling. Aurzadniczek v. Humana Health Plan, Inc.,

  2016 WL 1266972, at *1 n.2 (D. Colo. Apr. 1, 2016). Instead, a reply may be filed only with

  leave of the Court, and even then, only in “exceptional circumstances.” Raymond v. Spirit

  AeroSystems Holdings, Inc., 2017 WL 3895012, at *8 (D. Kan. Sept. 6, 2017).

         Here, Charter filed Objections to Magistrate Judge Hegarty’s October 29, 2019

  Discovery Order on November 12, 2019, and Plaintiffs filed their response two weeks later. Dkt.

  Nos. 84 & 89. That is all the briefing that is permitted—or even contemplated—by Rule 72.1

  See Aurzadniczek, 2016 WL 1266972, at *1 n.2; see also A PDX Pro Co. v. Dish Network Serv.,

  2014 WL 1257148, at *2 (D. Colo. Mar. 27, 2014) (Jackson, J.) (“[t]he objections became ripe

  for review by this Court upon the filing of responses to the objections”). If Charter wished to


  1
          Although F.R.C.P. 72(a) does not explicitly address responses to objections to rulings on
  non-dispositive matters, the Advisory Committee Notes on Rule 72(a) specifically state that it “is
  contemplated that a party who is successful before the magistrate will be afforded an opportunity
  to respond to objections raised to the magistrates ruling[,]” consistent with the response
  procedure provided under F.R.C.P. 72(b). Multiple courts within this circuit therefore have held
  that responses to objections are permitted as a matter of right under Rule 72(a). See Holick v.
  Burkhart, 2018 WL 4052154, at *4 (D. Kan. Aug. 24, 2018) (“The drafters added that ‘[i]t is
  also contemplated that a party who is successful before the magistrate judge will be afforded an
  opportunity to respond to [the] objections.’ Fed. R. Civ. P. 72, 1983 Advisory Committee Notes.
  But the drafters made no mention of a reply to the response.”); Heuser v. Wood, 2000 WL
  36739825, at *7 (D. N.M. June 6, 2000) (“As Plaintiff indicates, the comments to Federal Rule
  72(a) state that ‘It is also contemplated that a party who is successful before the magistrate will
  be afforded an opportunity to respond to objections raised to the magistrate’s ruling.’”).
  Although one opinion in this district has stated that responses are not permitted as of right under
  Rule 72(a), see Wanstall v. Armijo, 2014 WL 4636457, at *1 n.1 (D. Colo. Sept. 16, 2014), other
  courts have criticized that view on the grounds that it “fail[s] to reference and/or otherwise
  acknowledge the Advisory Committee Note to Rule 72(a).” Ealy v. Geo Grp., Inc., 2014 WL
  4437636, at *3 (N.D. Fla. Sept. 5, 2014), rev’d and remanded on other grounds, 667 F. App’x
  739 (11th Cir. 2016).


                                                  2
Case 1:19-cv-00874-RBJ-MEH Document 98 Filed 12/12/19 USDC Colorado Page 3 of 5




  submit a further reply in support of its Objections, it needed to first confer with Plaintiffs, and

  then seek leave from the Court to do so. See D.C.Colo.LCivR 7.1(a). Instead, Charter

  unilaterally filed a proposed Reply, without any prior notice to Plaintiffs. Because that Reply is

  not permitted under any applicable rule or order of this Court (and does not even purport to claim

  “exceptional circumstances”), Plaintiffs respectfully request that the Court disregard and strike

  Charter’s Reply and its supporting declaration (Dkt Nos. 94 and 94-1).



   Dated: December 12, 2019                       Respectfully submitted,

                                                  /s/Mitchell A. Kamin
                                                  Mitchell A. Kamin (pro hac vice)
                                                  Neema T. Sahni (pro hac vice)
                                                  COVINGTON & BURLING LLP
                                                  1999 Avenue of the Stars, Suite 3500
                                                  Los Angeles, CA 90067-4643
                                                  Telephone: (424) 332-4800
                                                  mkamin@cov.com
                                                  nsahni@cov.com

                                                  Jonathan M. Sperling (pro hac vice)
                                                  COVINGTON & BURLING LLP
                                                  The New York Times Building
                                                  620 Eighth Avenue
                                                  New York, NY 10018-1405
                                                  Telephone: (212) 841-1000
                                                  jsperling@cov.com

                                                  Janette L. Ferguson, Esq.
                                                  Benjamin M. Leoni, Esq.
                                                  LEWIS BESS WILLIAM & WEESE, P.C.
                                                  1801 California Street, Suite 3400
                                                  Denver, CO 80202
                                                  Telephone: (303) 861-2828
                                                  Facsimile: (303) 861-4017
                                                  jferguson@lewisbess.com
                                                  bleoni@lewisbess.com



                                                    3
Case 1:19-cv-00874-RBJ-MEH Document 98 Filed 12/12/19 USDC Colorado Page 4 of 5




                                     Matthew J. Oppenheim (pro hac vice)
                                     Scott A. Zebrak (pro hac vice)
                                     Jeffrey M. Gould (pro hac vice)
                                     Kerry M. Mustico (pro hac vice)
                                     OPPENHEIM + ZEBRAK, LLP
                                     4530 Wisconsin Ave. NW, 5th Floor
                                     Washington, DC 20016
                                     Telephone: (202) 621-9027
                                     matt@oandzlaw.com
                                     scott@oandzlaw.com
                                     jeff@oandzlaw.com
                                     kerry@oandzlaw.com

                                     Attorneys for Plaintiffs




                                       4
Case 1:19-cv-00874-RBJ-MEH Document 98 Filed 12/12/19 USDC Colorado Page 5 of 5




                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies on this 12th day of December 2019, a true and correct

  copy of the foregoing document was served electronically via CM/ECF on all counsel of record.


                                                     /s/ Mitchell A. Kamin
                                                     Mitchell A. Kamin




                                                5
